 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt.Vincent'sHospital andLocal 68,InternationalUnion of Operating Engineers,AFL-CIO, Peti-tioner.Case 22-RC-6277April 2, 1976DECISION ON REVIEWOn December 9, 1974, the Regional Director forRegion 22 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate and directed an election in a unitconsisting of all boiler operators employed by theEmployer. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision together with a supporting brief,assertingthat the Regional Director erred in direct-ing an election in a unit restricted to boiler operators.On June 3, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending a decision onreview.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer is a nonprofit New Jersey corpora-tion engaged in providing health care services at itsMontclair,New Jersey, hospital. The Petitionersought a unit consisting of the boiler operators andthe maintenance department employees or, in the al-ternate, separate units of each group of employees.The Regional Director concluded that the mainte-nance employees should not be placed in a unit sepa-rate from the housekeeping employees and directedan election in a unit limited to boiler operators. TheEmployer, in its request for review, contends that theboiler operators do not possess a community of inter-est sufficiently separate from other employees to con-stitute a separate appropriate unit. However, we find,in accord with the Regional Director, that the boileroperators herein constitute an appropriate unit.The plant operations department consists of fourboiler operators who maintain three low-pressureboilers and one high-pressure boiler. The low-pres-sure boilers provide heat and hot water, and the high-pressure boiler provides steam for a sterilizer. Onelow-pressure boiler is located in a separate buildingaway from the Employer's main facility. The otherboilers are all located in the basement of the mainbuilding in the boilerroom which is separated fromthe rest of the building by five doors. Boiler opera-tors spend approximately 90 percent of their time inthe boilerroom and are responsible for checkinggauges,meters,and water levels; adding solvents tothe water in the boilers; cleaning the boilerroom; andmaking all minor repairs. Independent contractorsare hired to perform major repairs. During the 10percent of their time away from the boilerroom, theoperators inspect hot water lines, radiators, thermo-stats, and valves throughout the Employer's facility.All the operators employed by the Employer arelicensed by the State of New Jersey to operate thehigh-pressure boiler. Other employees do not per-form operator functions and do not enter the boiler-room. The operators perform all maintenance andcleaning inthat area.Although boiler operatorsshare a timeclock and supervision with maintenanceemployees, the operators are on different shifts fromother employees.Unlikemaintenance employeeswho work one shift from 8 a.m. to 4 p.m., the opera-tors are on duty on three shifts.Based on the foregoing and the record as a whole,we find that the boiler operators constitute a unitappropriate for collective bargaining. Boiler opera-tors perform a function intrinsically different fromwhat other employees do and are licensed; they workin a separate area with only minimal contact withother employees; and there is no interchange withother employees. In these circumstances, we shall ap-ply our traditional standards which have long recog-nized that units of licensed boilerroom employeesmay constitute a separate appropriate unit.'For the reasons above we affirm the Regional Di-rector and hereby remand this proceeding to him forthe purpose of conducting an election pursuant to hisDecision and Direction of Election, provided that thepayroll period for determining eligibility in this caseshall be that ending immediately preceding the dateof this Decision on Review.[Excelsiorfootnote omit-ted from publication.]CHAIRMAN MURPHY,concurring:I agree with my colleagues that a separate unit ofboiler operators is appropriate in this case. The unitsought herein is a traditional powerhouse unit madeup of stationaryengineerswho are licensed by theState, work in an area from which other categories ofemployees are excluded, and do not interchange withother employees. Such a unit is customarily foundappropriate in other industries as a craftlike tradi-tional unit.2 Further, such a unit includes power-house maintenance employees who perform mainte-nance and repair work on any equipment locatedoutside the powerhouse building? I agree with mycolleagues that similar treatment should be accorded1 SeeNew England Confectionery Company,108 NLRB 728 (1954).2 E.g., St.RegisPaper Company,104 NLRB 411, 414-415 (1953).3St.RegisPaper Company,130 NLRB 1235 (1961).223 NLRB No. 98 ST. VINCENT'S HOSPITALto a group of stationaryengineersin a health carefacilitywhere they are performing the usual func-tions of powerhouse employees under conditionswhich demonstrate that they are a homogeneousgroup with common interests separate from those ofother employees. Since that is the situation in thiscase, the unit finding here accords with Board prece-dent.InThe Jewish Hospital Association of Cincinnatid/b/a Jewish Hospital of Cincinnati,223 NLRB 614issued simultaneously with this Decision, I wouldhave found appropriate a separate unit of employeesin the maintenance department.My conclusiontherein was based on the facts of that case.In sum, I will continue to find appropriate a tradi-tional powerhouse unit or a maintenance departmentunit in a hospital or other health care facility wheresuch a unit is sought and shown to be appropriate onthe facts.MEMBER PENELLO,concurring:I agree with my colleages that the boiler operatorsinvolved herein constitute an appropriate unit. Myagreement, however, is based on the following analy-sis.InShrinersHospitals for Crippled. Children,4theBoard 5 found a unit of stationary engineers to beinappropriate and dismissed the petition seeking torepresent them. There, the five stationary engineersinvolved, in addition to maintaining a 7-day-per-week, 24-hour-per-day watch operating and main-taining the boilers, spent a substantial amount oftime performing carpentry, plumbing, and electricalduties as part of the general maintenance of the hos-pital and its facilities. The areas in which the station-ary engineers worked included,inter alia,the laun-dry, kitchen, nursing, and surgery areas where theycame into daily contact with other employees as-signed to those locations.When time allowed, thestationaryengineersthereinmanufactured spareparts and made patient-related equipment. One sta-tionary engineer, on duty during the night shift, actu-allymade security rounds during the course of hisshift.Occasionally, on the night shift, the stationaryengineer was asked to help move patients. InShrin-ers,there was no evidence indicating that any of thestationaryengineerswere, in fact, licensed, and therecord therein disclosed that none of them had everhad apprenticeship training in boiler maintenance.Although the stationary engineers were separatelysupervised and had no interchange with other em-ployees, the majority opinion relied heavily on the4217 NLRB No. 138 (1975).5Members Kennedy and Penello; Member Jenkins concurring; andChairmanMurphyand Member Fanning dissenting in part.639fact that all employees shared a fundamental com-munity of interest in the operation of the hospital,and that there was substantial contact among thembecause of the highly integrated and interdependentnature of the employer's operations.In making the unit determination inShriners,themajority, of which I was a part, considered the tradi-tional criteria used in making such determinations.However, it did so, not under ordinary circumstancesexisting in other industries, but in light of the con-gressional mandate to avoid proliferation of bargain-ing units in the health care.industry. As stated in themajority opinion inShriners:In adopting the hospital amendments, Congressrecognized that labor relations in the health careindustry require special considerations due tothe uniqueness of that industry in terms of theservices it provides to the sick, infirm, or aged. Itis in the context of the peculiar nature of theindustry and the congressional mandate againstproliferation of bargaining units that we haveweighed all of the criteria traditionally consid-ered when making a unit determination andhave, on balance, concluded that it is proper toplace special significance on the high degree ofintegration of operations performed throughouta health care facility.In the conclusionary section of the majority opin-ion inShriners,certain language appears which couldbe interpreted to mean that I would never, under anycircumstances, find appropriate a unit of mainte-nance employees in the health care industry. While Iam in complete agreement with the result reached inShrinersfor all the reasons stated therein, I wouldlike to reexamine at this time the broad conclu-sionary language used therein which appears to pre-clude my finding appropriate a separate craft main-tenance unit under any circumstances.Since the date of issuance of the Decision inShrin-ers,the Board has held oral argument on the issue ofthe appropriateness and scope of a separate mainte-nance unit in the health care industry.6 Now, aftercarefully considering the presentations made by ablecounsel at the oral arguments, I am of the view that acraftmaintenance unit may be appropriate when,viewed in light of all the criteria traditionally consid-ered in determining the appropriateness of mainte-nance units generally, its establishment does not con-flictwiththecongressionalmandate againstproliferation of bargaining units in the health careindustry.' This standard, which is a more rigid onethan is applied in other industries, can be met when6 Oral arguments were heard on September 9, 1975.r S. Rept. 93-766, 93d Cong. 2d sess. 5 (1974); also H. Rept. 93-1051, 93dCong.,2d sess. 7 (1974). 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe unit sought,unlike the situation inShriners,iscomposed of licensed craftsmen engaged in tradi-tional craft work,which is performed in a separateand distinct location apart from other employees inthe health care facility.Normally, such employees donot perform other services throughout the health carefacility, as was the case inShriners,and there is, atmost,minimal transfer or interchange to and fromthe craft unit.In finding,in agreement with my colleagues, thatthe boiler operators herein constitute an appropriateunit,Iam satisfied that the standard set forth abovehas been met. The boiler operators are all licensedcraftsmen engaged in traditional craft work, which isperformed in a separate and distinct location apartfrom other employees in the health care facility.They,unlike the stationary engineers inShriners,donot perform other services throughout the health carefacility, and, in addition, there is no transfer or inter-change to and from the craft unit.Accordingly, I concur in the result reached by mycolleagues.MEMBERWALTHER,concurring:Iagree with my colleagues that the boiler opera-tors in this case constitute a separate appropriateunit.They are all licensed craftsmen, they are engag-ing intraditional craft-type work, they work in a sep-arate and distinct location rarely performing servicesin other areas of the hospital, and there is no employ-ee transfer or interchange to and from the boilerroom.In view of these separate and distinct interests, andin agreement with the reasoning more fully set forthinMember Penello's concurring opinion, I agree thatthey constitute an appropriate unit.